SAYRE, J.
Upon hearing appellant’s petition for a oomanon-law writ of certiorari, which sought to re*162view the action of P. T. Perkins in rendering what purported to be a judgment against the petitioner, a formal judgment was passed in the law and equity court denying the writ.
The common-law writ of certiorari is one of the means by which the supervisory jurisdiction of superior tribunals is exercised over inferior, reaching only to the jurisdiction of the subordinate tribunal and the regularity of its proceedings.—Camden v. Bloch, 65 Ala. 236; McAllilley v. Horton, 75 Ala. 491. The office of the writ is to correct errors of law apparent on the face of the record. The petition states that Perkins was neither a de jure nor a de facto justice of-the peace. In that case his so-called judgment was brutum fulmen, having no authority or appearance of authority. There was no record — nothing to review — and the writ of cer-tiorari was properly denied.
Rut the petition also states that the judgment against the petitioner was rendered by “Perkins as justice of the peace of said county.” If this be taken to mean that Perkins was assuming-to act as a justice of the peace under some bona Me color of authority, and.so was a de facto justice of the peace, still the writ was well refused, for the reason that no error is shown on the face of the record. Errors committed in the admission of evidence, such as are alleged in the petition, do not appear upon the record, nor do they show any abuse or excess of jurisdiction. Such errors are not to be reviewed, unless by appeal, or, if the right of appeal be lost without fault, then by statutory certiorari, the cause being removed to the superior court in either case for trial de novo.—Camden v. Block, 65 Ala. 236; A. G. S. R. R. Co. v. Christian, 82 Ala 307, 1 South. 121.
*163If the purpose was to try Perkins’ right to the office of justice of the peace, that was a purpose which could not he served by the writ of certiorari.—6 Cyc. 758.
The judgment of the court below is affirmed.
Affirmed.
D'oavdell, C. J., and Anderson and Somerville, JJ.j concur.